DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response filed March 29, 2021 has been entered.
Claims 145-150, 152-153, 165-166, 168-172, 178-179, and 189-193 are currently pending in the above identified application.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 145-150, 152-153, 165-166, 168-172, 178-179, and 189-193 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement thereof since the amendments to claims 145-150, 152-153, 165-166, 168-172, 178-179, and 189-193 introduce new matter not supported by the original disclosure. 
The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
acrylic, acetate, or natural fibers, or a blend thereof” (emphasis added) in claim 145 and 189, “natural or synthetic thermal and cooling fibers” in claims 145, 165, 189, “needlepunch nonwoven material further includes…hollow fibers” in claim 146, “wherein the third exterior shell layer is treated with a soil, bacteria and water resistant nanotechnology” in claim 148, 166, "silver polymer fibers" in claims 165 and 191, “wherein the deep grooved polyester fibers have a different fiber surface configuration than the shaped channeled fibers” in claim 165, “the fiber characteristics inherently providing thermal or cooling performance” in claim 165, “natural and synthetic polymer fibers inherently providing thermal or cooling performance” in claim 165, “dual thermally regulating performance lining composite or footwear and apparel product” in claim 165, “wherein the natural and synthetic polymer fibers naturally provide thermal and cooling performance included in the needlepunched nonwoven material includes wool, acrylic lyocell or stretch fibers or a blend thereof” in claim 172, “wherein the woven or knitted exterior shell fabric or material layer is treated with a nanotechnology known to provide soil and water resistant performance” in claim 178, “wherein the nonwoven thermal and cooling fibers are wool, acrylic, cotton, lyocell fibers, stretch fibers silver polymer fibers or a blend thereof” in claim 191, and the limitation “bi-component nonwoven composite product system” (claims 145-150, 152-153) in combination with the full scope of the claim.
 Regarding the limitation “bi-component nonwoven composite product system”, a “bi-component composite” is discussed in the originally filed disclosure with regards to the forty-first material being a CHAMELEON or MVT THERMAL.  The disclosure states “[t]he MVT THERMAL is mechanically bonded, bi-component nonwoven composite. The MVT THERMAL composite is comprised of a top sheet breathable layer of moisture transfer fibers mechanically bonded to a layer of open cell foam and a third layer of moisture-transferring and breathable fibers” (see para 0056 of the published 
Regarding the limitation “first layer moisture transfer knitted or woven fabric comprise of polyester, nylon acrylic, acetate, or natural fibers, or a blend thereof”, while the originally filed disclosure provides support for an embodiment wherein the first layer is woven or knitted, another embodiment comprising acrylic, and an embodiment comprises acetate, there is no support for a single embodiment wherein the first layer is woven or knitted AND comprised of acrylic and/or acetate fibers.  The originally filed specification has support for the outer layer being a structurally knitted acrylic wool but not the inner moisture transfer fabric.  Applicant points to the fortieth different fabric embodiments as providing support for this limitation.  However, none of the embodiments specifically teach the combination of woven or knitted fabric comprised of polyester nylon, acrylic, acetate or natural fibers, or a blend thereof as currently claimed.  Applicant is picking choosing for different, distinct embodiments to support for the full scope of the claim, however, the full scope of the claim is not specifically envisioned in the originally filed disclosure.  
 Applicant points to the following portions to support this limitation: “The first suggested fabrics for layer 10 are polyester or polypropylene fabrics or fabric blends made by Coville, Inc. or Deercreek Fabrics. These fabrics maybe are treated with TRANSPOR DRY FIBER TECHNOLOGY, a wetting solution or the like to enhance the moisture vapor transfer (MVT) properties.”  This portion provides support for the layer being polyester or polypropylene fabric, however, this portion does not teach the fabric specifically being woven or knitted.  Applicant also points to the following as providing support: “The second fabric is an anti-microbial, anti-fungal polypropylene fleece having a polyester, cotton, acrylic, rayon or wool backing, or the like (such as that manufactured by Coville, Inc.). This double-sided fabric 
Regarding the limitation “natural or synthetic thermal and cooling fibers”, the claimed embodiment appears to be directed towards the layer 20 being the eighth option detailed in the originally filed disclosure (see PG Pub instant, para 0064).  This portion teaches “natural fibers such as wool, lyocel or a blend may be added to the MVT composite to increase the thermal and moisture vapor transfer”, “nonwoven composite may include synthetic or natural fibers such as wool, cotton, acrylic, polyester, nylon, stretch fibers or the like as discussed above”, and the inclusion of phase change material (PCM).  However, there is no discussion of a thermal and cooling fiber.  If “cooling” is intended to indicate moisture transfer, there is no reference to a synthetic fiber that is thermal and moisture transferring or a natural fiber outside of wool and/or lyocell.  Therefore, the full scope of “natural or synthetic thermal and cooling fibers” is not supported by the originally filed disclosure.
Regarding the limitation “needlepunch nonwoven material further includes…hollow fibers”, there is no support in the originally filed disclosure for the nonwoven material that is a needlepunched nonwoven to further comprise hollow fibers.  The originally filed disclosure teaches the use of hollow fiber as part of a spacer fabric (see PG Pub instant, para 0062) or as part of the flocked fiber blend (Id., 
Regarding the limitations “wherein the third exterior shell layer is treated with a soil, bacteria and water resistant nanotechnology” and “wherein the woven or knitted exterior shell fabric or material layer is treated with a nanotechnology known to provide soil and water resistant performance”, there is no mention in the originally filed disclosure of “soil” resistant coating or the nano technology being bacteria resistant.  The originally filed disclosure discuss the inclusion of “nano-technology added to enhance the composite performance” in the nonwoven composite material (see PG Pub instant, para 0064) and teaches nano-technology added to any layer to “increase the insulated values, MVT performance or waterproofing characteristics in the composite” (see PG Pub instant, para 0070).  There is no support for the nano-technology being soil resistant and/or bacteria resistant.
Regarding the limitation “silver polymer fibers”, there is no mention of “silver polymer fibers” in the originally filed disclosure.  The originally filed disclosure does support “silver fibers”.  The originally filed disclosure does teach “silver fibers by Foss Manufacturing” (see published application para 0060, 0064).  If Applicant were able to provided evidence that the only silver fibers produced by Foss Manufacturing are silver polymer fibers, the evidence would be persuasive to overcome the new matter rejection.
Regarding the limitation “dual thermally regulating performance lining composite or footwear and apparel product”, there is no mention in the originally filed disclosure of “dual regulating” or “dual thermal regulation”.
Regarding the limitations “wherein the natural and synthetic polymer fibers naturally provide thermal and cooling performance included in the needlepunched nonwoven material includes wool, acrylic, lyocell or stretch fibers or a blend thereof” and “wherein the nonwoven thermal and cooling fibers are wool, acrylic, cotton, lyocell fibers, stretch fibers silver polymer fibers or a blend thereof”, the 
Regarding the limitation “wherein the deep grooved polyester fibers have a different fiber surface configuration than the shaped channeled fibers”, the originally filed disclosure discussed the use of shaped channel fibers such as 4-8 DG (deep grove) polyester or polymer fibers” in the flocked fiber blend (see instant disclosure p. 17 – p. 18) and discussed nano channels as part of the application of nano-technology for enhanced performance of the inner lining material (see instant p. 28).  However, the shaped channel fiber is taught as part of a flocked fiber blend, a different embodiment from the claimed needlepunched nonwoven.  Nano channel technology is more specific than the full breadth of the claimed scope of shaped channel polymer fibers having a different fiber surface configuration and shape than the 4-8 deep groove polyester fibers.
Regarding the limitation “the fiber characteristics inherently providing thermal or cooling performance” and “natural and synthetic polymer fibers inherently providing thermal or cooling performance”, there is no explicit support for this limitation.  There is also no mention of inherent cooling performance attributed to the fiber(s).
To overcome these rejections, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim, modify the limitation as supported in the originally filed disclosure, or remove these limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 145-150, 152-153, 165-166, 168-172, 177-179, and 189-193 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 145-150, 152-153, and 189-193 recite as part of the preamble “performance apparel” or “a performance footwear and apparel product”.  It is unclear whether performance is intended to modify only the lining composite or the lining composite as well as the insert liner and product or footwear and apparel product.  Additionally, it unclear what additional limitation is intended by “performance”.  As all linings, products, footwear, or apparel product have a function or performance, it is unclear whether the term is intended to describe the intended marketing of the product or has another purpose. 
Claims 145-150 and 152-153 recite the limitation “[a] breathable, moisture transfer, bi-component nonwoven composite product system.”  However, the composite product system contains at least three layers.  It is unclear what “bi-component” is referencing as the bi-component means two components and three layers are actively claimed.  
Claim 145 recites the limitation “the needlepunch nonwoven material comprises of: deep groove polymer fibers, each having 4-8 deep grooves surrounding the fiber and extending the length of the fiber or shaped channeled polymer fibers having a different fiber surface configuration than the 4-8 deep groove polyester fibers.”  The limitation “the 4-8 deep groove polyester fibers” in line 10 has insufficient antecedent basis for this limitation in the claim.  It is unclear whether the limitation is referring back to the previously recited deep groove polymer fibers or separate fiber.  If referring back 
Claim 145 recites the limitation “the deep groove polymer fibers or shaped fibers providing increased breathability, adjustable thermal regulation and rapid moisture transfer.”  It is unclear how the thermal regulation is adjustable in the claimed product.  Based on the originally filed disclosure “adjustable thermal regulation” appears to imply the amount of thermal regulation, or insulation level, can be selected based on the material used to form the composite.  However, as currently recited, the product as form needs to be capable of adjustable thermal regulation.  Adjustable thermal regulation can imply a change in properties in response to the environment, such as shrinking or expansion of fibers to decrease or increase fiber bulk in response to temperature.  However, there is no support for this type of interpretation in the originally filed disclosure.  Additionally, “rapid” is a relative term which renders the claim indefinite.  The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear has quickly the moisture transfer needs to be in order to be consider “rapid”.
Claim 146 recites the limitation “the needlepunch nonwoven material further includes, wool fibers, lyocel fibers, acrylic fibers, stretch fibers, hollow fibers, or a blend thereof".  However, claim 145 recites the limitation of the blend of fibers including natural or synthetic thermal and cooling fibers.  It is unclear whether claim 146 is intended to further limit the type of natural or synthetic fiber, or requires a fiber from the list in claim 146 in addition to those recited in claim 145.  Additionally, claim 145 already requires the presence of acrylic fibers.  Therefore, it is unclear how the acrylic fibers in claim 146 are intended to be different from those recited in claim 145.  
Claim 153 recite the limitation “wherein the third exterior shell layer is treated with a soil, bacteria and water resistant Nano coating technology or Nano web technology, thermally regulating 
Claim 165 recites the limitation “the nonwoven material layer providing the immediately transfer of moisture vapor, antimicrobial protection, and adjustable thermal regulation.”  It is unclear how the thermal regulation is adjustable in the claimed product.  Based on the originally filed disclosure “adjustable thermal regulation” appears to imply the amount of thermal regulation, or insulation level, can be selected based on the material used to form the composite.  However, as currently recited, the product as form needs to be capable of adjustable thermal regulation.  Adjustable thermal regulation can imply a change in properties in response to the environment, such as shrinking or expansion of fibers to decrease or increase fiber bulk in response to temperature.  However, there is no support for this type of interpretation in the originally filed disclosure.  Similarly, Claim 165 also recite the limitation “to form a dual thermally regulating performance lining composite or footwear and apparel product.”  It is unclear the intended scope of “dual thermally regulating”.  “Dual thermally regulating” could refer to the use of two different thermal regulating technologies, such as phase change material and hollow fibers, or could refer to the presence of two layer that are thermally regulating.  “Dual thermally regulating” could refer to the product having insulating and cooling function.  The originally filed disclosure does not mention “dual” and therefore does not provide guidance as to the intended interpretation or scope.
Claim 169 recites the limitation "the inner lining moisture transfer fabric or material layer" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 165, upon which claim 169 depends, recites the limitation “an inner moisture transfer fabric or material layer.”  It is lining moisture transfer fabric or material layer of claim 169 refers to the inner moisture transfer fabric or material layer of claim 165 or a different feature.
Claims 166, 169-172, 178-179 recite the limitation “[t]he moisture transfer composite for an liner or moisture transfer system for performance footwear and apparel products” and claim 168 recites the limitation “[t]he moisture transfer composite for an liner or moisture transfer system for performance footwear and apparel product”, however, these limitation lack antecedent basis.  Claim 165, upon which these claims depend recite the limitation “[a] breathable, moisture transfer composite liner or moisture transfer system for performance for footwear and apparel products”.
Claim 172 recites the limitation “wherein the natural and synthetic polymer fibers naturally provide thermal and cooling performance included in the needlepunch nonwoven material includes wool, acrylic, lyocell or stretch fibers or a blend thereof.”  However, claim 165 already positively recites the blend comprising polyester and acrylic fibers.  It is unclear the intended distinction of the acrylic fiber in claim 172 then those required in claim 165.  Additionally, claim 165 recites the limitation “the fiber characteristic inherently providing thermal or cooling performance.”
Claim 189 recites the limitation “performance footwear and apparel product”.  It is unclear the intended scope of “performance” modifying footwear and apparel product and if intended to impart additional functional characteristics or feature beyond the breathable, antimicrobial, moisture transfer and thermal regulating features already recited in the claim.  
Claim 189 also recites the limitation “the deep groove polymer fibers or shaped channeled fibers combined with antimicrobial silver fibers and natural or synthetic thermal and cooling fibers. The inherent fiber characteristics providing increased breathability, adjustable thermal regulation and rapid moisture transfer.”  It is unclear the comparative basis for “increased” to the breathability is being compared.  Additionally, “rapid” is a relative term which renders the claim indefinite.  The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Claim 191 recites the limitation "the nonwoven thermal and cooling fibers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 189 recites the limitation “natural or synthetic thermal and cooling fibers.”  It is unclear if claim 191 intends to refer back to these fibers from claim 189 or refers to different nonwoven thermal and cooling fibers.
Claim 192 recites the limitation "the performance lining composite" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 145-146, 165, 169, 172, 177, 189, and 191 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WIPO 00/63477 to Perry in view of USPN 5,776,380 to Baigas and USPN 4,957,795 to Riedel.
Regarding claims 145-146, 165, 169, 172, 177, 189, and 191, Perry teaches a footwear or apparel product (Perry, p. 7 lines 14-17) comprising a lining layer (first layer) that is a moisture transferring knit or woven fabric comprising polyester (Id., p. 2 lines 23-25; p. 6 lines 26-34) and an insulating layer (second layer) that is a breathable, anti-microbial, moisture transferring, insulating (thermal regulating), needlepunch nonwoven that is attached to the lining layer (first layer) (Id., abstract; p. 3 lines 33-35., p. 2 lines 10-31, p. 6 lines 37- p. 7 line 4).  Perry further teaches the insulating layer (second layer nonwoven composite) comprised of a blend of fibers including at least cruciform fibers (shaped channel polymer fibers) (Id., abstract), antimicrobial functional fibers, specifically those disclosed in US Patent 6,037,057 incorporated by reference (Id., p. 4 lines 27-34) which cites silver antimicrobial fiber (‘057: col. 3 line 55-col. 4 line 15; col. 4 line 64- col. 5 line 14) spun through round spinnerets (cylindrical shape) containing polyester (silver polymer fibers) (‘057: abstract; Fig. 1 col. 3 lines 37-40, col. 10 line 13-32, claim 1),  and the antimicrobial includes metallic silver (Id., col. 4 lines 48-54, 64-66)and bi-component, thermal bonding fibers (Id., p. 4 lines 13-26).  Perry teaches the insulating layer (second layer nonwoven composite material) assisting in the immediate transfer of moisture vapor from the lining layer (first layer moisture transfer fabric) into and through the insulating layer (second layer nonwoven composite material) (Id., abstract; p. 2 lines 23-31).  Perry teaches an additional lining layer (third layer, woven or knitted) attached to the insulating layer (second layer) (Id., p. 7 lines 18-21), which includes knitted material (Id., p. 6 lines 26-38).  Perry teaches insulating system comprising the insulating layer and lining layers being use in footwear, ski-wear, apparel, mattress pads, knee pads, and head wear (Id., p. 7 lines 14-17), reading on a composite product system for performance apparel or footwear (as best understood by Examiner).   Perry further teaches the insulating layer (second layer 
The term “performance” has not been defined in the instant specification.  “Performance” can refer to the ability to perform as evidence by Merriam Webster (see Merriam-Webster, definition 4).  Therefore, the needlepunch layer transporting moisture and being insulating reads on the needlepunch insulating layer being a performance needlepunch nonwoven material. 
Perry does not appear to explicitly teach the thermal bonding fibers being acrylic.  However, Baigas shows that acrylic, polyester, and polyolefin are equivalent materials in the art for use as binding fibers in textile comprising grooved fibers for wicking services (Baigas, abstract; col. 4 lines 40-64; col. 5 lines 7-22).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the polyester or polyolefin thermal bonding fibers for acrylic thermal bonding fibers, based on their functional equivalence and predictable suitability in textiles.
The prior art combination does not appear to teach the second nonwoven layer additionally comprising natural thermal and cooling fibers. However, Riedel teaches a nonwoven fibrous matrix comprising wicking staple fibers, wherein the wicking fibers are rayon, cotton, wool (claim 146, 172), silk or a combination thereof (Riedel, abstract, col. 4 line 68 – col. 5 line 12, claim 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite product of the prior art combination, wherein the nonwoven further comprises the natural rayon, cotton, and/or wool fibers of Riedel as additional fibers that can provide desired wicking properties, 
The limitation “the nonwoven material providing for the immediate transfer of moisture vapor, continuous antimicrobial protection and adjustable thermal regulation” (claim 145) appears to be refer to an inherent property of the claimed structure.  As the needlepunch of the prior art combination contains fiber blend as claimed, teaches use in insulative products, and teaches moisture management feature, the feature of adjustable thermal regulation appears to flow naturally from their presence.  As the fibers are antimicrobial, the nonwoven would provide continuous antimicrobial protection.  Similarly, “increase breathability”, “adjustable thermal regulation” and “the fiber characteristics inherently providing thermal and/or cooling performance” (claims 165 and 189) appears to be refer to an inherent property of the claimed structure.  As the needlepunch of the prior art combination contains fiber blend as claimed, teaches use in insulative products, and teaches moisture management feature, the feature of adjustable thermal regulation appears to flow naturally from their presence.  Absent evidence to the contrary.
Regarding claim 169, the prior art combination teaches the insulating layer and lining layers being attached to each other by lamination, mechanical bonding by stitching, or ultrasonic (Perry, p. 2 lines 29-31).
Regarding claim 177, the prior art combination teaches the insulating layer and lining layers being mechanical bonding by stitching (mechanically bonded by a stitch bonding process) (Perry, p. 2 lines 29-31).

Claims 148, 153, 166, 170, and 190 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perry in view of Baigas and Riedel, as applied to claims 145-146, 165, 169, 172, 177, 189, and 191 above, and further in view of Nanotech Advances Nanew Fabric (published 1/10/2001).
Regarding claims 148, 153, 166, and 190, the prior art combination does not appear to teach the composite product being treated with a water resistant nano coating technology.  However, Nanotech teaches the use of a nano technology coating to provide fabric layers with both waterproof and stain-resistant properties (soil resistance) (whole article).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite of the prior art combination, wherein the outer layer further comprises the nano technology coating of Nanotech, motivated by desire of using conventionally known textile treatment to predictably impart waterproofness and in order to predictably impart stain-resistance, moisture, transfer, and decrease drying time.   
Regarding claim 170, the prior art combination teaches the insulating layer and lining layers being attached to each other by lamination, mechanical bonding by stitching, or ultrasonic (Perry, p. 2 lines 29-31).

Claims 147, 149, 150, 152, 166, 171, 178, and 192-193 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perry in view of Baigas and Riedel, as applied to claims 145-146, 165, 169, 172, 177, 189, and 191 above, and further in view of USPN 6,048,810 to Baychar.
Regarding claims 147, 152, 166, 171, and 192, the prior art combination does not appear to teach at least a portion of the composite being treated with thermal regulating coating technology (claim 147), such as microsphere coating technology (claim 171), specifically at least one layer of fabric and/or material (claim 152), such as the exterior fabric and/or material treated with a water resistant (claim 166).  

Baychar teaches the outer layer 70 (third layer fabric or material) being waterproof (Baychar, col. 5 lines 45 – col. 6 line 56).  Baychar further teaches the use of Frisby thermal regulating technology with any insulative layer on either such as that disclosed in US Patent 4,756,958, incorporated by reference (Id., col. 4 lines 30-46), which teaches the use of microsphere thermal regulating technology (‘958, abstract), and specifically teaches the use on the outer layer 70 (third layer) (Id., col. 6 lines 10-56).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the boot of the prior art combination, wherein the boot further comprises the waterproof outer layer of Baychar having been treated to be waterproof and the insulative layers having been treated 
Regarding claims 149-150, 178, and 193, the prior art combination teaches an insulating system comprising the insulating layer and lining layer being used in footwear, ski-wear, apparel, mattress pads, knee pads, and head wear (Perry, p. 7 lines 14-17).   The prior art combination does not appear to teach the nonwoven material including a breathable, open cell, antimicrobial, foam material (claims 149-150) or a knitted mesh fabric position between the nonwoven material layer and the exterior shell fabric or material layer (claims 178).  
However, Baychar teaches a technical footwear composite product for use in hiking and skiing boots (Baychar, abstract; Fig. 4) comprising an inner liner 10 that is antimicrobial and moisture transferring (Id., col. 3 lines 7-15), a first foam material 20 that is a germicidal open cell foam backed with a nonwoven top sheet comprised of wood pulp, rayon, cotton, polypropylene, polyester, lycra, or a combination thereof (Id., col. 3 line 64- col. 4 line 18), a second foam material 30 (Id., col. 5 lines 45-48), mesh or spacer material 40 (Id., col. 5 lines 45-48), a third foam or thermolite material 50 (Id., col. 5 lines 31-48), breathable membrane 60 (Id., col. 5 lines 45-55), and an outer layer 70 that comprises a knitted fabric (third layer comprised of a knitted or stretch woven fabric) attached to the previous layers (Id., col. 6 lines 11-56).  Baychar teaches that the inner liner 10 is constructed based on the desired characteristics such as antimicrobial and moisture transferring and can include a combination of fabrics including polyester woven and spacer fabrics (first layer) (Id., col. 3 lines 7-63).  Baychar further teaches moisture vapor transferring though the inner liner 10 through the first foam material 20, second foam material 30, mesh or spacer material 40, third foam or thermolite material 50, and absorbed through the breathable membrane 60 and finally through the outer layer 70 (Id., col. 3 lines 58-63; col. 5 lines 45-51).  Baychar teaches a structural mesh which can be a flex guard being used that adds structural 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the boot composite of the prior art, wherein the boot further comprises the breathable, open cell antimicrobial foam material of Baychar attached to the needlepunched nonwoven and the outer waterproof woven or knitted fabric of Baychar as the outer shell with the additional knit liner of Perry as predictably providing structural integrity to the lining system as taught by Baychar, motivated by the desire of forming conventionally known composite materials predictably suitable for use in boot and providing moisture transfer and waterproof properties.

Claim 168 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perry in view of Baigas and Riedel, as applied to claims 145-146, 165, 169, 172, and 177 above, further in view of Nanotech Advances Nanew Fabric (published 1/10/2001) and USPN 6,048,810 to Baychar.
Regarding claim 168, the prior art combination does not appear to teach the outer layer being treated with a soil and water resistant nano technology.  However, Nanotech teaches the use of a nano technology coating to provide fabric layers with both waterproof and stain-resistant properties (whole article).  
Additionally, Baychar teaches a technical footwear composite product for use in hiking and skiing boots (Baychar, abstract; Fig. 4) comprising an inner liner 10 that is antimicrobial and moisture transferring (Id., col. 3 lines 7-15), a first foam material 20 that is a germicidal open cell foam backed with a nonwoven top sheet comprised of wood pulp, rayon, cotton, polypropylene, polyester, lycra, or a combination thereof (Id., col. 3 line 64- col. 4 line 18), a second foam material 30 (Id., col. 5 lines 45-48), mesh or spacer material 40 (Id., col. 5 lines 45-48), a third foam or thermolite material 50 (Id., col. 5 lines 31-48), breathable membrane 60 (Id., col. 5 lines 45-55), and an outer layer 70 that comprises a knitted 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite of the boot of the prior art combination, wherein the outer layer further comprises the nano technology coating of Nanotech and the Frisby thermal regulating technology as taught by Baychar, motivated by the desire of using conventionally known textile treatments to predictably impart waterproofness and in order to predictably impart stain-resistance, moisture, transfer, and decrease drying time and impart thermal regulating properties.   

Response to Arguments
Only the signed response, filed March 29, 2021, will be treated.  A second, separately numbered and labeled document was also filed March 29, 2021 but is unsigned and as such will not be treated.   
Applicant is reminded that prosecution before the Office must be done with decorum and courtesy.  See 37 CFR 1.3 (provided below) and MPEP 714.25.  An applicant may, in the reply to an Office action, 
37 CFR 1.3 Applicants and their attorneys or agents are required to conduct their business with the United States Patent and Trademark Office with decorum and courtesy.  Papers presented in violation of this requirement will be submitted to the Director and will not be entered.  A notice of the non-entry of the paper will be provided.  Complaints against examiners and other employees must be made in correspondence separate from other papers.
As there are no specific arguments contained in the signed response, Examiner maintains the rejection detailed above.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A GILLETT/Examiner, Art Unit 1789